PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/382,159
Filing Date: 11 Apr 2019
Appellant(s): Alejandro Romo, et al. 



__________________
SAMAR K. SHAH
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 Feb 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagan (US 2011/0272302) in view of Austin (US D683,590) and Tupper (US 2,776,691). 
Regarding Claim 1,  Pagan discloses an apparatus for separately storing ingredients for making a mixed beverage and for mixing the various ingredients together to make a mixed beverage, the apparatus comprising: 
an exterior cup (50) configured to hold a volume of liquid in an interior volume; 
an interior cup (30) configured to couple with the exterior cup in a shaker-cup configuration; 
a partition within an interior volume of the interior cup (compartments 20), the partition subdividing the interior volume of the interior cup into at least two sub-chambers (Figure 1A presents six chambers), each sub- chamber configured to separately house at least one ingredient for making a mixed beverage (paragraphs 24-25); and 
a removable closure mechanism configured to prevent ingredients in one sub- chamber from mixing with ingredients in another sub-chamber when the closure mechanism is in a closed position (membrane 40), the removable closure mechanism further configured to permit ingredients in one sub-chamber to mix with ingredients in another sub-chamber when the closure mechanism is in an open position (paragraph 27).
Pagan is silent to wherein the exterior cup comprises a first set of screw threads adjacent to an opening of the exterior cup, wherein the interior cup comprises a second set of screw threads adjacent to an opening of the interior cup, wherein the second set of screw threads is configured to engage with the first set of screw threads in the shake-cup configuration. 
As to the limitation of comprising screw threads, Austin is relied on to disclose a bottle apparatus comprising a nesting configuration (Fig. 11) and a shake-cup configuration (Fig. 10), an exterior cup comprising a first set of screw threads, an interior cup comprising a second set of screw threads (see annotated figure 11 below), and wherein the screw threads are configured to engage in the shaker cup configuration (Fig. 10). 

    PNG
    media_image2.png
    763
    867
    media_image2.png
    Greyscale

Therefore, since both Pagan and Austin are directed to beverage containers having both a nesting and shaker cup configuration, it would have been obvious to one of ordinary skill in the art to provide similar coupling mechanism to further secure the interior and exterior containers.  
Tupper is relied on to simply teach similar concepts of a “nesting” configuration (Fig. 5) and a “shaker-cup” configuration (Fig. 2) with an interior and exterior cup (10 and 11), and thus would have been obvious to one of ordinary skill in the art to size the cups of Pagan and Austin in a similar manner to achieve a nesting and shake-cup configuration. 
Regarding Claim 2, Pagan further teaches wherein the exterior cup is further comprised of a rim that is disposed around the opening of the exterior cup, and the interior cup is further comprised of a rim that is disposed around the opening of the interior cup (45 and 70 of Fig. 2).
Regarding Claim 3, Pagan further teaches comprising a lid, wherein the lid is removably attachable to the exterior cup's rim (40, Fig. 1B).
Regarding Claim 4, Pagan further teaches wherein the lid may be removably attached to the interior cup's rim (40 Fig. 1B).
Regarding Claim 5, Austin further teaches wherein the interior cup fits within the interior volume of the exterior cup when in the nesting position (Fig. 11). Also, Tupper further teaches wherein the interior cup fits within the interior volume of the exterior cup when the cups are coupled in a nesting configuration (Fig. 5).
Regarding Claim 6, Austin further teaches wherein the rim of the interior cup extends beyond the rim of the exterior cup when the interior cup is placed within the volume of the exterior cup in the nesting configuration (Fig. 11). 
Regarding Claim 7, Pagan further teaches wherein the rim of the exterior cup couples to the rim of the interior cup when the cups are coupled in the shaker-cup configuration (Fig. 3).
Regarding Claim 8, Pagan further teaches wherein the interior cup is outside the interior volume of the exterior cup in the shaker-cup configuration (Fig. 3).
Regarding Claim 9, Pagan further teaches wherein the cups form leak proof seal when the cups are coupled in the shaker-cup configuration (paragraph 32).
Regarding Claim 10, Pagan further teaches wherein ingredients housed in a sub-chamber may travel to the interior volume of the exterior cup when the cups, coupled in the shaker-cup configuration, are shaken together by a user, the shaking causing the ingredients in the sub-chambers to mix with each other along with material that may have been placed in the interior volume of the exterior cup (paragraph 41).
Regarding Claim 11, Pagan further teaches wherein the removable closure mechanism is comprised of a removable barrier that is removably affixed to a portion of the interior cup (paragraph 27).
Regarding Claim 12, Pagan further teaches wherein the removable closure mechanism is affixed to the portion of interior cup via a removable adhesive (paragraph 28).
Regarding Claim 13, Pagan further teaches wherein the removable closure mechanism is comprised of a removable barrier that is removably affixed to a portion of the partition (paragraph 27).
Regarding Claim 14, Pagan further teaches wherein the removable closure mechanism is affixed to a portion of the partition via a removable adhesive (paragraph 28).
Regarding Claim 15, Pagan further teaches wherein the partition is removable from the interior volume of the interior cup (paragraph 24).
Regarding Claim 16, Pagan further teaches wherein a coupling enclosure enables the exterior cup to couple with the interior cup in a shaker-cup configuration (coupler 45).
Regarding Claim 17, Pagan further teaches wherein the coupling enclosure couples to the exterior cup on one end and the interior cup on the other end (paragraph 30).
Regarding Claim 18, Pagan further teaches wherein the coupling enclosure is further comprised of at least one pass-through aperture that permits ingredients to travel between the two cups when the cups are in the shaker-cup configuration and shaken together (see Figs 5A-C).

Claim 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Pontes Garcia et al. (US 2016/0137386). 
Regarding Claim 19, Pagan further teaches wherein each sub-chamber is sealed using known methods to create a water tight seal (paragraph 28), but is silent to specifically reciting vacuum sealing to preserve the freshness of ingredients that may be housed within the sub-chamber. Pontes Garcia is relied on to teach compartmented containers having a sealing membrane which can be vacuum-sealed to extend the shelf-life of the components inside (see paragraph 36-37). Note that Pontes Garcia indicates that either the container or the sub-containers can be vacuum-sealed. 
Therefore, it would have been obvious to one of ordinary skill in the art to similarly vacuum-seal the sub-chambers of Pagan to extend the shelf-life of the food ingredients therein. 
Regarding Claim 20, Pagan further teaches wherein each sub-chamber is pre-filled with at least one ingredient (Paragraph 25).
Regarding Claim 21, Pagan further teaches wherein a first sub-chamber is pre-filled with a spirit ingredient (alcoholic component, paragraph 25).
Regarding Claim 22, Pagan further teaches wherein a second sub-chamber is pre-filled with at least a liquid mixer ingredient (milk, water, soda, etc., paragraph 25).
Regarding Claim 23, Pagan further teaches wherein a third sub-chamber is pre-filled with at least a dry mixer ingredient (sugar, cereal, nut, herbs, etc., paragraph 25).
Regarding Claim 24, Pagan further teaches wherein the exterior cup and interior cup are disposable; that is, any containers can be construed as being disposable. The limitation is construed as an intended use limitation. 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austin (US D683,590) in view of Pagan (US 2011/0272302). 

(2) Response to Argument
As to Appellant arguments with respect to the rejection of 1-18 under 35 U.S.C. 103 over Pagan in view of Austin and Tupper, Appellant argues that the proposed modification is unclear and asserts that modifying container 10 to include screw threads would render the coupler useless (Page 4, third paragraph of the Brief). Appellant further argues that the Office Action do not provide a rationale for why one of ordinary skill in the art would have been motivated to make the proposed modification to the devices as taught in the cited references (Page 5, first paragraph of the Brief). The arguments are not persuasive. The Office Action mailed 2/22/21 proposed to modify the container system of Pagan to have similar coupling mechanism as taught by the Austin reference. That is, both Pagan and Austin teach two containers which are coupled via openings (see Fig. 3 of Pagan and Fig. 10 of Austin). In this case, Austin teaches an interior container to have a set of screw threads, and an exterior container to also have a set of screw threads configured to couple with the screw thread of the interior container (see annotated Fig. 10 and 11 below).  

    PNG
    media_image3.png
    738
    1277
    media_image3.png
    Greyscale

Therefore, applying the teachings of Austin to have similar coupling mechanism would have resulted in both containers 10 and 50 of Pagan to each have a set of screw threads which are coupled when in the shaker configuration. As stated in the Office Action at paragraph 10, it would have been obvious to one of ordinary skill to provide similar coupling mechanism for the purpose of securing the container to the traditional glass when in the shaker configuration. 
Appellant also argues that the modification would destroy the principle operation of the container taught by Pagan and would render Pagan’s container unsatisfactory for its intended purpose. That is, Appellant asserts that the principle operation of the container is to couple to any type and size of traditional glass 50 using the coupler, and that the modification would render the coupler useless since the container would only attach to a cup having the complimentary screw threads (page 5-6 of the Brief). However, the argument is not persuasive because Pagan also contemplates the use of locking mechanisms including threads to secure the coupler to the container and/or the traditional glass (see paragraph 36 of Pagan). Therefore, Pagan is not solely directed to the universal ability of the coupler because Pagan’s own disclosure of providing threads would also limit the container to a specific sized glass having the complimenting threads. In fact, Pagan notes that providing a universal coupler that allows connecting the two containers regardless of size is only one objective of the present invention (paragraph 7). Therefore, it is maintained that the principle operation of Pagan is to provide a method of securing a compartmentalized container and a traditional glass which allows the transfer of ingredients when engaged (paragraph 6), and that the modification of providing threads directly on the container and the glass as suggested by Austin would not depart from the principle operation of Pagan. 
Appellant’s arguments with respect to Section B, Rejection of Claims 1-18 under 35 U.S.C. 103 over Austin in view of Pagan are rendered moot in view of the withdrawal of the rejection. 
As to the arguments in Section C directed to the rejection over Pagan in view of Austin, Tupper, and Pontes Garcia, Examiner maintains the rejections over Claims 19-24 in view of the responses above with respect to Independent Claim 1 from which the claims depend on. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792 

/Jennifer McNeil/Primary Examiner, TC 1700
                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.